Cite as: 594 U. S. ____ (2021)             1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
 PEYMAN PAKDEL, ET UX. v. CITY AND COUNTY OF
     SAN FRANCISCO, CALIFORNIA, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
              No. 20–1212. Decided June 28, 2021

   PER CURIAM.
   When a plaintiff alleges a regulatory taking in violation
of the Fifth Amendment, a federal court should not consider
the claim before the government has reached a “final” deci-
sion. Suitum v. Tahoe Regional Planning Agency, 520 U. S.
725, 737 (1997). After all, until the government makes up
its mind, a court will be hard pressed to determine whether
the plaintiff has suffered a constitutional violation. See id.,
at 734; Horne v. Department of Agriculture, 569 U. S. 513,
525 (2013). In the decision below, however, the Ninth Cir-
cuit required petitioners to show not only that the San
Francisco Department of Public Works had firmly rejected
their request for a property-law exemption (which they did
show), but also that they had complied with the agency’s
administrative procedures for seeking relief. Because the
latter requirement is at odds with “the settled rule . . . that
exhaustion of state remedies is not a prerequisite to an ac-
tion under 42 U. S. C. §1983, ” Knick v. Township of Scott,
588 U. S. ___, ___ (2019) (slip op., at 2) (brackets and inter-
nal quotation marks omitted), we vacate and remand.
                               I
  Petitioners are a married couple who partially own a mul-
tiunit residential building in San Francisco. When petition-
ers purchased their interest in the property, the building
was organized as a tenancy-in-common. Under that kind of
arrangement, all owners technically have the right to pos-
2             PAKDEL v. CITY AND COUNTY OF
               SAN FRANCISCO, CALIFORNIA
                        Per Curiam

sess and use the entire property, but in practice often con-
tract among themselves to divide the premises into individ-
ual residences. Owners also frequently seek to convert
tenancy-in-common interests into modern condominium-
style arrangements, which allow individual ownership of
certain parts of the building. When petitioners purchased
their interest in the property, for example, they signed a
contract with the other owners to take all available steps to
pursue such a conversion.
   Until 2013, the odds of conversion were slim because San
Francisco employed a lottery system that accepted only 200
applications per year. When that approach resulted in a
predictable backlog, however, the city adopted a new pro-
gram that allowed owners to seek conversion subject to a
filing fee and several conditions. One of these was that non-
occupant owners who rented out their units had to offer
their tenants a lifetime lease.
   Although petitioners had a renter living in their unit,
they and their co-owners sought conversion. As part of the
process, they agreed that they would offer a lifetime lease
to their tenant. The city then approved the conversion.
But, a few months later, petitioners requested that the city
either excuse them from executing the lifetime lease or com-
pensate them for the lease. The city refused both requests,
informing petitioners that “failure to execute the lifetime
lease violated the [program] and could result in an enforce-
ment action.” Brief for Respondents 9.
   Petitioners sued in federal court under §1983. Among
other things, they alleged that the lifetime-lease require-
ment was an unconstitutional regulatory taking. But the
District Court rejected this claim without reaching the mer-
its. 2017 WL 6403074, *2–*4 (ND Cal, Nov. 20, 2017). In-
stead, it relied on this Court’s since-disavowed prudential
rule that certain takings actions are not “ripe” for federal
resolution until the plaintiff “seek[s] compensation through
                      Cite as: 594 U. S. ____ (2021)                     3

                               Per Curiam

the procedures the State has provided for doing so.” Wil-
liamson County Regional Planning Comm’n v. Hamilton
Bank of Johnson City, 473 U. S. 172, 194 (1985). Because
petitioners had not first brought “a state court inverse con-
demnation proceeding,” the District Court dismissed their
claims. 2017 WL 6403074, *4.
    While petitioners’ appeal was pending before the Ninth
Circuit, this Court repudiated Williamson County’s require-
ment that a plaintiff must seek compensation in state court.
See Knick, 588 U. S., at ___–___ (slip op., at 19–23). We
explained that “[t]he Fifth Amendment right to full com-
pensation arises at the time of the taking” and that “[t]he
availability of any particular compensation remedy, such as
an inverse condemnation claim under state law, cannot in-
fringe or restrict the property owner’s federal constitutional
claim.” Id., at ___–___ (slip op., at 7–8). Any other ap-
proach, we reasoned, would conflict with “[t]he general rule
. . . that plaintiffs may bring constitutional claims under
§1983 without first bringing any sort of state lawsuit.” Id.,
at ___ (slip op., at 11) (internal quotation marks omitted).
    Rather than remand petitioners’ claims in light of
Knick, a divided panel of the Ninth Circuit simply affirmed.
Noting that Knick left untouched Williamson County’s
alternative holding that plaintiffs may challenge only
“final” government decisions, Knick, 588 U. S., at ___ (slip
op., at 5), the panel concluded that petitioners’ regulatory
“takings claim remain[ed] unripe because they never ob-
tained a final decision regarding the application of the Life-
time Lease Requirement to their Unit.” 952 F. 3d 1157,
1163 (2020).* Although the city had twice denied their
——————
  * The Ninth Circuit rejected several of petitioners’ alternative theories
on the merits. See, e.g., 952 F. 3d 1157, 1162, n. 4 (2020) (considering
whether “the Lifetime Lease Requirement effects an exaction, a physical
taking, [or] a private taking”). On remand, the Ninth Circuit may give
further consideration to these claims in light of our recent decision in
Cedar Point Nursery v. Hassid, ante, p. ___.
4              PAKDEL v. CITY AND COUNTY OF
                SAN FRANCISCO, CALIFORNIA
                         Per Curiam

requests for the exemption—and in fact the “relevant
agency c[ould] no longer grant” relief—the panel reasoned
that this decision was not truly “final” because petitioners
had made a belated request for an exemption at the end of
the administrative process instead of timely seeking one
“through the prescribed procedures.” Id., at 1166–1167 (ex-
plaining that petitioners waited “six months after [they]
had obtained final approval of their conversion . . . and
seven months after they had committed to offering a life-
time lease”). In other words, a conclusive decision is not
really “final” if the plaintiff did not give the agency the “op-
portunity to exercise its ‘flexibility or discretion’ ” in reach-
ing the decision. Id., at 1167–1168.
   Judge Bea dissented, explaining that the “ ‘finality’ ” re-
quirement looks only to whether “ ‘the initial decisionmaker
has arrived at a definitive position on the issue.’ ” Id., at
1170. In his view, an additional demand that plaintiffs
“follo[w ] the decisionmaker’s administrative procedures”
would “ris[k ] ‘establish[ing] an exhaustion requirement for
§1983 takings claims,’ something the law does not allow.”
Ibid. And when the Ninth Circuit declined to rehear the
case en banc, Judge Collins dissented along the same lines.
He expressed concern that “the panel’s unprecedented deci-
sion sharply depart[ed] from settled law and directly
contravene[d] . . . Knick” by “impos[ing] an impermissible
exhaustion requirement.” 977 F. 3d 928, 929, 934 (2020).
                              II
  We, too, think that the Ninth Circuit’s view of finality is
incorrect. The finality requirement is relatively modest.
All a plaintiff must show is that “there [is] no question . . .
about how the ‘regulations at issue apply to the particular
land in question.’ ” Suitum, 520 U. S., at 739 (brackets
omitted).
  In this case, there is no question about the city’s position:
                  Cite as: 594 U. S. ____ (2021)             5

                           Per Curiam

Petitioners must “execute the lifetime lease” or face an “en-
forcement action.” Brief for Respondents 9. And there is no
question that the government’s “definitive position on the
issue [has] inflict[ed] an actual, concrete injury” of requir-
ing petitioners to choose between surrendering possession
of their property or facing the wrath of the government.
Williamson County, 473 U. S., at 193.
   The rationales for the finality requirement underscore
that nothing more than de facto finality is necessary. This
requirement ensures that a plaintiff has actually “been in-
jured by the Government’s action” and is not prematurely
suing over a hypothetical harm. Horne, 569 U. S., at 525.
Along the same lines, because a plaintiff who asserts a reg-
ulatory taking must prove that the government “regulation
has gone ‘too far,’ ” the court must first “kno[w ] how far the
regulation goes.” MacDonald, Sommer & Frates v. Yolo
County, 477 U. S. 340, 348 (1986). Once the government is
committed to a position, however, these potential ambigui-
ties evaporate and the dispute is ripe for judicial resolution.
   The Ninth Circuit’s contrary approach—that a conclusive
decision is not “final” unless the plaintiff also complied with
administrative processes in obtaining that decision—is
inconsistent with the ordinary operation of civil-rights
suits. Petitioners brought their takings claim under §1983,
which “guarantees ‘a federal forum for claims of unconsti-
tutional treatment at the hands of state officials.’ ” Knick,
588 U. S., at ___ (slip op., at 2). That guarantee includes
“the settled rule” that “exhaustion of state remedies is not
a prerequisite to an action under . . . §1983.” Ibid. (internal
quotation marks omitted). In fact, one of the reasons Knick
gave for rejecting Williamson County’s state-compensation
requirement is that this rule had “effectively established an
exhaustion requirement for §1983 takings claims.” Knick,
588 U. S., at ___ (slip op., at 12).
   The Ninth Circuit’s demand that a plaintiff seek “an ex-
emption through the prescribed [state] procedures,” 952
6              PAKDEL v. CITY AND COUNTY OF
                SAN FRANCISCO, CALIFORNIA
                         Per Curiam

F. 3d, at 1167, plainly requires exhaustion. In fact, this
rule mirrors our administrative-exhaustion doctrine, which
“provides that no one is entitled to judicial relief for a sup-
posed or threatened injury until the prescribed administra-
tive remedy has been exhausted.” Woodford v. Ngo, 548
U. S. 81, 88–89 (2006) (internal quotation marks omitted).
As we have often explained, this doctrine requires “proper
exhaustion”—that is, “compliance with an agency’s dead-
lines and other critical procedural rules.” Id., at 90 (empha-
sis added). Otherwise, parties who would “prefer to proceed
directly to federal court” might fail to raise their grievances
in a timely fashion and thus deprive “the agency [of] a fair
and full opportunity to adjudicate their claims.” Id., at 89–
90. Or, in the words of the Ninth Circuit below, parties
might “make an end run . . . by sitting on their hands until
every applicable deadline has expired before lodging a
token exemption request that they know the relevant
agency can no longer grant.” 952 F. 3d, at 1166.
   Whatever policy virtues this doctrine might have, admin-
istrative “exhaustion of state remedies” is not a prerequisite
for a takings claim when the government has reached a con-
clusive position. Knick, 588 U. S., at ___ (slip op., at 2). To
be sure, we have indicated that a plaintiff ’s failure to
properly pursue administrative procedures may render a
claim unripe if avenues still remain for the government to
clarify or change its decision. See, e.g., Williamson County,
473 U. S., at 192–194 (“The Commission’s refusal to ap-
prove the preliminary plat . . . leaves open the possibility
that [the plaintiff] may develop the subdivision according to
the plat after obtaining the variances”); Knick, 588 U. S., at
___ (slip op., at 5) (“[T]he developer [in Williamson County]
still had an opportunity to seek a variance from the appeals
board”); cf. Palazzolo v. Rhode Island, 533 U. S. 606, 624–
625 (2001) (dismissing accusations that the plaintiff was
“employing a hide the ball strategy” when “submission of
                  Cite as: 594 U. S. ____ (2021)            7

                           Per Curiam

[a] proposal would not have clarified the extent of develop-
ment permitted . . . , which is the inquiry required under
our ripeness decisions”). But, contrary to the Ninth Cir-
cuit’s view, administrative missteps do not defeat ripeness
once the government has adopted its final position. See
Williamson County, 473 U. S., at 192–193 (distinguishing
its “finality requirement” from traditional administrative
“exhaust[ion]”). It may very well be, as Judge Bea observed,
that misconduct during the administrative process is rele-
vant to “evaluating the merits of the . . . clai[m ]” or the
measure of damages. 952 F. 3d, at 1170, n. 2 (dissenting
opinion); cf. Palazzolo, 533 U. S., at 625. For the limited
purpose of ripeness, however, ordinary finality is sufficient.
   Of course, Congress always has the option of imposing a
strict administrative-exhaustion requirement—just as it
has done for certain civil-rights claims filed by prisoners.
See 42 U. S. C. §1997e(a); Ngo, 548 U. S., at 84–85 (“Before
1980, prisoners asserting constitutional claims had no obli-
gation to exhaust administrative remedies”). But it has not
done so for takings plaintiffs. Given that the Fifth Amend-
ment enjoys “full-fledged constitutional status,” the Ninth
Circuit had no basis to relegate petitioners’ claim “ ‘to the
status of a poor relation’ among the provisions of the Bill of
Rights.” Knick, 588 U. S., at ___ (slip op., at 6).

                        *    *    *
  For the foregoing reasons, we grant the petition for a writ
of certiorari, vacate the judgment of the Ninth Circuit,
and remand the case for proceedings consistent with this
opinion.
                                            It is so ordered.